Case 2:17-cr-20183-MAG-RSW ECF No. 295, PageID.1290 Filed 06/26/19 Page 1 of 5




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 UNITED STATES OF AMERICA,

                Plaintiff,                                      Case No. 17-20183-5

 vs.                                                            HON. MARK A. GOLDSMITH

 D-5    HAROLD LASHAWN NERO,

             Defendant.
 __________________________________/

                                 ORDER REGARDING FILING

        The Court is in receipt of Defendant Nero’s letter, attached as Exhibit A. The letter is in

 the nature of a motion, as it seeks relief from the Court. However, Defendant is represented by

 counsel, through whom any request for relief should be made. Therefore, the Court will not take

 any action in response to Defendant’s letter.

        SO ORDERED.

 Dated: June 26, 2019                            s/Mark A. Goldsmith
        Detroit, Michigan                        MARK A. GOLDSMITH
                                                 United States District Judge
                                                 United States District Judge

                                   CERTIFICATE OF SERVICE

 The undersigned certifies that the foregoing document was served upon counsel of record and any
 unrepresented parties via the Court's ECF System to their respective email or First Class U.S. mail
 addresses disclosed on the Notice of Electronic Filing on June 26, 2019.

                                                 s/Erica Karhoff on behalf of
                                                 Karri Sandusky, Case Manager
Case 2:17-cr-20183-MAG-RSW ECF No. 295, PageID.1291 Filed 06/26/19 Page 2 of 5




                         EXHIBIT A




                                      2
Case 2:17-cr-20183-MAG-RSW ECF No. 295, PageID.1292 Filed 06/26/19 Page 3 of 5
Case 2:17-cr-20183-MAG-RSW ECF No. 295, PageID.1293 Filed 06/26/19 Page 4 of 5
83-MAG-RSW ECF No. 295, PageID.1294 Filed 06/26
